DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “force it” in lines 4, 18 which renders claim 7 indefinite as it is unclear what recited element is being referred to by the recitation “it”. Claim 1 is interpreted such that the first recitation “force it” refers to the air drawn by the recited fan; the second recitation “force it” refers to the water drawn by the recited pump. 
Claim 7 further recites “to allow entry of air” in the last two lines of claim 7. It is unclear if said recitation refers to the recited air of line four, for example. Claim 7 is interpreted to such that all recitations of “air” refer to the air drawn by the fan as recited in line four. 
Claims 8-9 are rejected in view of their dependence from claim 7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugler (US 2012/0012292) as evidenced by Moalem. 
Regarding claim 1, 
Referring to Figs. 3, 5, 6C, 9 Bugler, directed to an evaporative heat exchange apparatus with finned elliptical tube coil assembly, teaches 
A tube bundle 24 for an evaporative refrigerant condenser 26B (see pars. 3, 15, 77) comprising a refrigerant inlet header 32, a refrigerant outlet header 36, and a plurality of straight (see pars. 51, 52, 54, 60, 65) single pass tubes 10 extending between said refrigerant inlet header and said refrigerant outlet header, said tubes having a cross-sectional shape in the form of an ellipse having a major axis and a minor axis (see pars. 1, 4, 10, 20, 24, 26, 48, 60, 61, 76).
Bugler teaches that the nominal tube outside diameter (NTOS) is an average of the lengths of the major and minor axes of the elliptical tubes and is equal to 1.05 inches (see par. 60). Bugler further teaches that the minor axis length is preferably substantially 0.525 inches (see par. 60). 
If the minor axis length is 0.525 inches, and the average of the lengths of the major and minor axes of the elliptical tubes is 1.05 inches, then the length of the major axis must be 1.575 inches (e.g. wherein [1.575” + 0.525”] / 2 = 1.05”).  
Accordingly, Bugler teaches wherein said major axis has a length of 1.4 inches to 1.7 inches, measured at an outside surface of the tubes. 
Bugler does not teach wherein said minor axis has a width of 0.1 to 0.25 inches, measured at an outside surface of the tubes. 
Bugler does, however, disclose that the minor axis has a width of from about 0.525 to 0.945 inches (see par. 60). Bugler teaches that the dimensions of the elliptical tubes, including the minor axis width, affects the balance between an appropriate inner diameter or dimensions to allow the processing 
Therefore, the width of the minor axis of the ellipse-shaped tubes of the tube bundle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a shifting of the balance between an appropriate inner diameter or dimensions to allow the processing fluid to flow within tubes 10, proximity of the processing fluid to the tube wall for good heat transfer through the walls of the tubes with the elliptical cross-sectional shape that has a large effective surface area, and ability to provide an appropriate number of tubes to be packed into a coil assembly.
Therefore, since the general conditions of the claim, i.e. that minor axis has a width of certain dimensions, was disclosed in the prior art by Bugler, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an ellipse-shaped tube having a minor axis width of 0.1 to 0.25 inches. 
Please note that the claimed ratio of the major axis to the minor axis of the ellipse-shaped tubes is in the range of 5.6 (e.g. 1.7”/0.1”) at a lowest end (e.g. the most circular type ellipse) to 17 (e.g. 1.4”/0.25”) at a highest end (e.g. the least circular type ellipse). It is known in the prior to form ellipse-shaped tubes of an evaporative refrigerant condenser such that the ratio of the major axis to the minor axis is within said range of 5.6 to 17. 
For example, Moalem teaches an ellipse-shaped tube for an evaporative condenser (see Introduction) with a ratio “E” of 8 (see Fig. 9; please note that the value “E” is defined as the ratio of a vertical major axis to a horizontal minor axis, see Results and Discussion par. 3). Accordingly, Moalem 
Accordingly, one of ordinary skill in the art, familiar with the teachings of Moalem, would appreciate that that the optimization of the ratio of the major axis relative to the minor axis of the ellipse-shaped tubes of Bugler (e.g. such that said ratio is within the claimed range of 5.6 to 17) would be met with a reasonable expectation of success. 
Regarding claim 5,
Bugler does not teach 
wherein each tube is spaced from each horizontally adjacent tube by 0.5 inches to .75 inches, measured from the center of each tube.
Bugler does teach that the horizontal spacing DH of the tubes in the tube bundle is substantially 1.05 inches to 1.38 inches (see pars. 65-66). Bugler teaches that the spacing of the tubes having an elliptical cross-sectional shape has an important effect on the performance of an evaporative heat exchanger containing tube bundle 24 (see par. 61). For example, Bugler teaches that the spacing affects the air and water flow through and turbulent mixing within the coil assembly (see par. 61). Bugler further teaches that the spacing will also affect the number of tubes per tube bundle in a plane which can affect the overall heat transfer capacity or heat exchange of the tube bundle 24 (see par. 61). 
Therefore, the horizontal spacing of each tube relative to an adjacent tube is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the change in air and water flow through and turbulent mixing within the coil assembly, or the change in overall heat transfer capacity or heat exchange of the tube bundle 24 (see Bugler par. 61). 
Therefore, since the general conditions of the claim, i.e. the horizontal spacing of the tubes within the tube bundle, was disclosed in the prior art by Bugler, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide each tube spaced from each horizontally adjacent tube by 0.5 to .75 inches, center-to-center. 
Regarding claim 6,
Bugler teaches 
wherein each tube is spaced from each vertically adjacent tube by 0.5 inches to 2.0 inches, measured from the center of each tube (e.g. 1.15 inches to 3.15 inches; see par. 66).
Regarding claim 7,
Referring to Figs. 3, 5, 6C, 9, Bugler teaches 
An evaporative refrigerant condenser 26B or closed circuit fluid cooler comprising: 
a housing 38B; 
a fan 48B located near a top of said housing to draw air into said housing and force it through said top of said housing; 
a water distribution system, including a pump 58B and water distribution nozzles 54B, said water distribution nozzles located beneath said fan; 
a tube bundle 24B located beneath said fan, said tube bundle comprising a refrigerant inlet header 32 (see Fig. 6C), a refrigerant outlet heater 36 (see Fig. 6C), and a plurality of straight (see pars. 51, 52, 54, 60, 65) single pass tubes 10 extending between said refrigerant inlet header and said refrigerant outlet header, 
said tubes having a cross-sectional shape in the form of an ellipse having a major axis and a minor axis (see pars. 1, 4, 10, 20, 24, 26, 48, 60, 61, 76);
a plenum 40B located beneath said tube bundle, 
a water basin 52B located at a bottom of said plenum for collecting water distributed from said water distribution system; 
said pump configured to draw water from said water basin and force it through said water distribution nozzles (see pars. 79-80); 
an air inlet 44B on at least one side of said housing adjacent said plenum to allow entry of air drawn by said fan (see pars. 79-80).
Bugler teaches that the nominal tube outside diameter (NTOS) is an average of the lengths of the major and minor axes of the elliptical tubes and is equal to 1.05 inches (see par. 60). Bugler further teaches that the minor axis length is preferably substantially 0.525 inches (see par. 60). 
If the minor axis length is 0.525 inches, and the average of the lengths of the major and minor axes of the elliptical tubes is 1.05 inches, then the length of the major axis must be 1.575 inches (e.g. wherein [1.575” + 0.525”] / 2 = 1.05”).  
Accordingly, Bugler teaches wherein said major axis has a length of 1.4 inches to 1.7 inches, measured at an outside surface of the tubes. 
Bugler does not teach wherein said minor axis has a width of 0.1 to 0.25 inches, measured at an outside surface of the tubes. 
Bugler does, however, disclose that the minor axis has a width of from about 0.525 to 0.945 inches (see par. 60). Bugler teaches that the dimensions of the elliptical tubes, including the minor axis width, affects the balance between an appropriate inner diameter or dimensions to allow the processing fluid to flow within tubes 10, proximity of the processing fluid to the tube wall for good heat transfer through the walls of the tubes with the elliptical cross-sectional shape that has a large effective surface area, and ability to provide an appropriate number of tubes to be packed into a coil assembly (see par. 60). 
Therefore, the width of the minor axis of the ellipse-shaped tubes of the tube bundle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a shifting of the balance between an appropriate inner diameter or dimensions to allow the processing fluid to flow within tubes 10, proximity of the processing fluid to the tube wall for good heat transfer through the walls of the tubes with the elliptical cross-sectional shape that has a large effective surface area, and ability to provide an appropriate number of tubes to be packed into a coil assembly.
Therefore, since the general conditions of the claim, i.e. that minor axis has a width of certain dimensions, was disclosed in the prior art by Bugler, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an ellipse-shaped tube having a minor axis width of 0.1 to 0.25 inches. 
Please note that the claimed ratio of the major axis to the minor axis of the ellipse-shaped tubes is in the range of 5.6 (e.g. 1.7”/0.1”) at a lowest end (e.g. the most circular type ellipse) to 17 (e.g. 1.4”/0.25”) at a highest end (e.g. the least circular type ellipse). It is known in the prior to form ellipse-shaped tubes of an evaporative refrigerant condenser such that the ratio of the major axis to the minor axis is within said range of 5.6 to 17. 
For example, Moalem teaches an ellipse-shaped tube for an evaporative condenser (see Introduction) with a ratio “E” of 8 (see Fig. 9; please note that the value “E” is defined as the ratio of a vertical major axis to a horizontal minor axis, see Results and Discussion par. 3). Accordingly, Moalem provides evidence that it is known in the art to form ellipse-shaped tubes with a ratio of the major axis relative to the minor axis such that said ratio is within the claimed range of 5.6 to 17 (e.g. 8) and that modifications of tubes to be within said claimed range would be met with a reasonable expectation of success. 
Accordingly, one of ordinary skill in the art, familiar with the teachings of Moalem, would appreciate that that the optimization of the ratio of the major axis relative to the minor axis of the ellipse-shaped tubes of Bugler (e.g. such that said ratio is within the claimed range of 5.6 to 17) would be met with a reasonable expectation of success. 
Regarding claim 8,
Bugler teaches
a direct heat exchange fill 64 located between said water distribution nozzles for facilitating direct heat exchange between said air and said water (see pars. 79-80).
Regarding claim 9,
Bugler teaches 
wherein said direct heat exchange fill rests directly on said tube bundle (see pars. 79-80), and said tube bundle provides structural support for said direct heat exchange fill (e.g. as the tube bundle 24B is located directly below fill 64, see pars. 79-80).
Response to Arguments
Applicant's arguments filed 10/11/2021 with respect to the rejection of claims 1, 7 over Bugler have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have believed that an ellipse-shaped tube having a major axis length of 1.4 to 1.7 inches and a minor axis of 0.1 to 0.25 inches would have withstood the high pressures that occurs inside the coil of an evaporative refrigerant condenser. Prior to the present invention, an evaporative refrigerant condenser having the tube dimensions of the [claimed invention] would have been considered "out of the box," extraordinary, and unpredictable. Accordingly, even if the person of ordinary skill in the art would have been motivated to "optimize" the teachings of Bugler, such POSA would not have had any reasonable expectation that such tube dimensions would maintain their shape. 
However, Moalem provides evidence that to one of ordinary skill in the art, an evaporative refrigerant condenser having the tube dimensions of the claimed invention would not have been considered "out of the box," extraordinary, and unpredictable (see the rejection of claim 1). Accordingly, one of ordinary skill in the art, motivated to optimize the tubes of Bugler, would have had a reasonable expectation of success that such tube dimensions would maintain their shape (e.g. as Moalem teaches an ellipse-shaped tube of an evaporative condenser with a ratio “E” of a measured major axis to a minor axis wherein said ratio “E” is within the claimed range). 
Applicant’s arguments filed 10/11/2021 with respect to the alternative rejections of claims 1, 7  over Bugler in view of Ruff have been fully considered and are persuasive.  The alternative rejections of claims 1, 7 over Bugler in view of Ruff have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Steve S TANENBAUM/Examiner, Art Unit 3763